REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 4/27/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1 9 and 10, the closest prior art is US 20100172010 of Gustavsson et al.

Regarding Claims 1, 9 and 10, Gustavsson teaches a method of calibrating an electrochromic device to produce an adjusted optical density at a specified tint state, wherein the adjusted optical density has a first variance from an intended optical density for the specified tint state, the method comprising: (a) measuring one or more parameters of the electrochromic device, wherein the one or more measured parameters correlate with an unadjusted optical density at the specified tint state; the unadjusted optical density having a second variance from the intended optical density, the second variance being greater than the first variance; (b) applying the one or more measured parameters to a control algorithm to generate a calibrated drive parameter for the electrochromic device, wherein the control algorithm was produced from a set of electrochromic devices; (c) configuring control logic for controlling one or more optical transitions and/or states in the electrochromic device, wherein in the configuring comprises applying the calibrated drive parameter; and (d) applying the calibrated drive parameter to the electrochromic device to induce the adjusted optical density at the specified tint state in the electrochromic device.

But Gustavsson does not teach that wherein applying the one or more measured parameters to a transfer function to generate a calibrated drive parameter for the electrochromic device, wherein the transfer function was produced from a training set of electrochromic devices; or determining a transfer function between one or more optical device parameters and a corresponding measured optical density for a training set of electrochromic devices.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a method of calibrating an electrochromic device further comprising:
wherein applying the one or more measured parameters to a transfer function to generate a calibrated drive parameter for the electrochromic device, wherein the transfer function was produced from a training set of electrochromic devices; or determining a transfer function between one or more optical device parameters and a corresponding measured optical density for a training set of electrochromic devices,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-8 are also allowed due to their dependence on claim 1.
Claims 18-22 are also allowed due to their dependence on claim 9.
Claims 11-17 are also allowed due to their dependence on claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

 


/JIE LEI/Primary Examiner, Art Unit 2872